OPINION OF THE COURT
Per Curiam.
By judgment of the County Court, Rockland County, rendered October 29, 1991, the respondent was convicted, upon his plea of guilty, of the crime of criminal possession of a weapon in the third degree in violation of Penal Law § 265.02, a class D felony.
Pursuant to Judiciary Law § 90 (4), the respondent ceased to *82be an attorney and counselor-at-law upon his conviction of a felony.
Accordingly, the petitioner’s motion is granted. The respondent is disbarred and his name is stricken from the roll of attorneys and counselors-at-law, effective immediately.
Mangano, P. J., Thompson, Bracken, Kunzeman and Sullivan, JJ., concur.
Ordered that pursuant to Judiciary Law § 90, effective immediately, the respondent William F. Wray is disbarred and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that the respondent shall promptly comply with this court’s rules governing the conduct of disbarred, suspended and resigned attorneys (22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, the respondent William F. Wray is commanded to desist and refrain (1) from practicing law in any form, either as principal or as agent, clerk or employee of another, (2) from appearing as an attorney or counselor-at-law before any court, Judge, Justice, board, commission or other public authority, (3) from giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) from holding himself out in any way as an attorney and counselor-at-law.